Citation Nr: 1603350	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with PTSD features, anxiety disorder NOS, and depressive disorder.

3.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, including service in Vietnam from October 1970 to July 1971.  He is the recipient of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Regarding the claim for an acquired psychiatric disorder, although the Veteran filed his claim seeking service connection for PTSD specifically, he has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with PTSD features, anxiety disorder NOS, and depressive disorder.  Thus, the Board has recharacterized the claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a PTSD claim is not limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim). 

The issues of entitlement to service connection for an acquired psychiatric disorder and IHD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Affording him the benefit of the doubt, the Veteran's tinnitus is the result of noise exposure in active military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An October 2010 VA examination opinion confirms a diagnosis of tinnitus.  Thus, the first element of service connection is satisfied. 

Additionally, the second element of service connection is met, as the Board concedes acoustic trauma associated with the Veteran's combat service in Vietnam.  38 U.S.C.A. § 1154(b). 

Finally, regarding the medical nexus, against the claim is the opinion of the October 2010 VA examiner, who concluded that the Veteran's tinnitus is less likely due to loud noise exposure while in service.  However, this opinion is of limited probative value, as the examiner did not consider the Veteran's competent and credible assertions of tinnitus since 1971, and instead based her conclusion solely on the lack of an early onset or complaints of tinnitus within the first year after service.

In favor the claim are the statements from the Veteran, who has consistently asserted the presence of tinnitus since active duty service.  He is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service, and the Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the claim for a psychiatric disorder, a May 2010 VA treatment record notes that the Veteran stated he was seen in a mental health clinic "many years ago" and was told he had bipolar disorder.  Upon remand, the AOJ should attempt to obtain these relevant treatment records identified by the Veteran.  In addition, updated VA treatment records dated after April 2011 should be secured.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding IHD, VA "active problem lists" dated since the November 2010 VA examination finding no evidence of IHD provide an assessment atherosclerotic cardiovascular disease (ASCVD), which indicates there may be additional outstanding VA treatment records relevant to the claim.  Any such records should be secured on remand.  Moreover, complete records from the Veteran's family physician, Dr. Cooper, and any available records from his associate Dr. Mulberry should be obtained.  See the Veteran's July 2010 statement.

Finally, the Board notes that the RO sent request letters in July 2010 and August 2010 to Christ Hospital to obtain the Veteran's treatment records, but no response was received.  Following the August 2010 notice, the RO did not inform the Veteran that his treatment records could not be obtained, in conformity with 38 C.F.R. § 3.159(e).  Therefore, on remand, the Veteran should be provided the requisite notice.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records dated since April 2011. 

2.  With any necessary assistance from the Veteran, obtain records of private treatment from:
(a) Dr. Cooper;
(b) Dr. Mulberry; and 
(c) the mental health clinician who diagnosed the Veteran with bipolar disorder "many years ago."  

See May 2010 VA treatment record and July 2010 statement from the Veteran.

3.  Notify the Veteran of the inability to obtain records from Christ Hospital, pursuant to 38 C.F.R. § 3.159(e).

4.  Then after taking any additional development in light of items (1)-(3) above, to include securing new VA examinations if diagnoses of IHD, ASCVD or PTSD are demonstrated in the additional evidence obtained, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


